                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


 ANTHONY MAYS, et al.,                        )       Case No. 20‐CV‐2134
                                              )
               Plaintiffs,                    )
                                              )       Hon. Matthew F. Kennelly,
 v.                                           )       in his capacity as Emergency
                                              )       Judge
 THOMAS J. DART, Sheriff of Cook              )
 County,                                      )
                                              )       Hon. Robert W. Gettleman,
               Defendant.                     )       District Court Judge
                                              )
                                              )
                                              )       Hon. M. David Weisman,
                                              )       Magistrate Judge
                                              )



  DEFENDANTS’ MOTION FOR LEAVE TO FILE OVERSIZED RESPONSE TO
PLAINTIFF’S EMERGENCY MOTION FOR TEMPORARY RESTRAINING ORDER
                   OR PRELIMINARY INJUNCTION

       Defendant Thomas J. Dart, Sheriff of Cook County, by and through his

undersigned attorneys, and for his Motion for Leave to File Oversized Response to

Plaintiff’s Emergency Motion for Temporary Restraining Order or Preliminary

Injunction, states as follows:

       1.     On April 3, 2020, this Court ordered Defendant to file his response to

Plaintiffs’ Motion for Temporary Restraining Order or Preliminary Injunction by no later

than 8:00 pm on April 6, 2020. Dkt. #10. The order directed Defendant to include in his

response “a description of any steps defendant has taken and is taking to protect
detainees from contracting the Coronavirus and to care for detainees who have already

contracted the virus.” Id.

         2.   Local Rule 7.1 provides that no party shall file a brief in excess of 15 pages

without prior Court approval.

         3.   In order to comply with this Court’s order to discuss steps taken at the Cook

County Jail to address the COVID‐19 pandemic, and to address the legal issues raised by

the relief Plaintiff’s Motion seeks, Defendant respectfully requests this Court grant him

leave to file an oversize brief of 19 pages.

         4.   Plaintiffs stated in their Motion for Leave to File an Oversize brief to

respond to the Court’s order regarding the applicability to 18 U.S.C. § 3626 to their claims

that they have no objection to a request by Defendant to file an oversize brief. Dkt. #26,

pg. 2.




                                               2
      WHEREFORE, Defendant respectfully requests this Court grant him leave to file

an oversize 19‐page response to Plaintiffs’ Temporary Restraining Order or Preliminary

Injunction.

                                              Respectfully submitted,

                                              HINSHAW & CULBERTSON

                                              /s/ Gretchen Harris Sperry
                                              Gretchen Harris Sperry




 Robert T. Shannon
 James M. Lydon
 Adam R. Vaught
 Gretchen Harris Sperry
 Lari A. Dierks
 Hinshaw & Culbertson LLP
 151 North Franklin Street, Suite 2500
 Chicago, IL 60606
 Telephone: 312‐704‐3000
 gsperry@hinshawlaw.com




                                          3
                              CERTIFICATE OF SERVICE

       The undersigned certifies that on April 6, 2020, I electronically filed the forgoing
DEFENDANTS’ MOTION FOR LEAVE TO FILE OVERSIZED BRIEF with the Clerk
of the U.S. District Court, using the Court’s CM/ECF system, which will accomplish
service electronically on all counsel of record.

                                                       /s/ Gretchen Harris Sperry




                                            4
